Name: Commission Regulation (EEC) No 1953/82 of 6 July 1982 laying down special conditions for the export of certain cheeses to certain third countries
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 21 . 7 . 82 Official Journal of the European Communities No L 212/5 COMMISSION REGULATION (EEC) No 1953/82 of 6 July 1982 laying down special conditions for the export of certain cheeses to certain third countries No 1 579/70 0, (EEC) No 2074/73 ( «) and (EEC) No 102/78 Q apply ; whereas those Regulations have been amended a number of times in line with changing conditions for admission into those countries ; whereas, therefore, in the interests of clarity and administrative efficiency, the Regulations in question should be consolidated and certain amendments made which experience has shown to be desirable ; Whereas, in order to allow the competent authorities time to adjust to the new requirements, a reasonable period should be allowed between the entry into force of this Regulation and its date of application ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular the first subparagraph of Article 17 (4) thereof, Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof, Whereas the Austrian, Spanish and Swiss Governments subject imports of certain cheeses to special charges or arrangements to cover the difference between prices on the domestic and international markets and/or to limit the quantities imported ; Whereas, following agreements reached in GATT between the Community and those countries, certain cheeses produced in the Community are to benefit from more favourable import treatment by these coun ­ tries than the same products imported from other countries ; Whereas, in a spirit of administrative cooperation and in order to enable the competent departments in the countries of destination to effect customs clearance rapidly, a system of certificates to accompany the goods should be introduced ; whereas the use of such a certificate is an advantage for the exporter ; whereas measures should be taken to ensure that no refunds higher than those laid down for exports to those countries are granted ; Whereas provision should be made for using the certi ­ ficates in respect of cheeses that are exported to Austria^ Spain and Switzerland without refunds ; Whereas, at present, in order to ensure exports of the cheeses concerned to Austria, Spain and Switzerland, Commission Regulations (EEC) No 1324/68 (4), (EEC) Article 1 At the request of an exporter, one of the certificates referred to in Article 2 shall be issued for exports to Austria, Spain and Switzerland of the cheeses there referred to. Article 2 1 . For all cheeses exported to Austria, the certificate to be used shall correspond to the specimen shown in Annex I. 2. For processed cheeses falling within subheading 04.04 D II of the Common Customs Tariff exported to Switzerland, the certificate to be used shall correspond to the specimen shown in Annex II A. 3 . For the cheeses listed in Annex II B exported to Switzerland, the certificate to be used shall correspond to the specimen shown in Annex II C. 4. For the cheeses listed in Annex III A exported to Spain , the certificate to be used shall correspond to the specimen shown in Annex III B. (') OJ No L 148 , 28 . 6 . 1968, p . 13 . O OJ No L 140, 20 . 5 . 1982, p . 1 . (3) OJ No L 334, 28 . 12 . 1979 , p . 8 . (4) OJ No L 215, 30 . 8 . 1968 , p . 25 . 0 OJ No L 172, 5 . 8 . 1980, p . 26 . ( «) OJ No L 211 , 1 . 8 . 1973, p . 8 . 0 OJ No L 16, 20 . 1 . 1978 , p . 8 . No L 212/6 Official Journal of the European Communities 21 . 7 . 82 5. For cheeses other than those listed in Annex III A exported to Spain , the certificate to be used shall correspond to the specimen shown in Annex III C. Article 3 1, II and III , duly endorsed in the box provided for the purpose by the customs authorities in the country of destination, shall be considered as proof within the meaning of paragraph 3 of the said Article. 2 . No export refund exceeding the rate laid down for export of cheeses to Austria; Switzerland or Spain may be granted when the document used to obtain the refund when the cheese is customs cleared for export gives Austria, Switzerland or Spain as the country of destination . 1 . The certificate shall be issued by the competent authority, hereinafter referred to as 'the issuing agency', designated by each Member State. The issuing agency shall keep one copy of the certificate. 2 . The issuing agency shall issue the- certificates, of which a specimen is shqwn in Annex III C, only on presentation of a declaration corresponding to the specimen shown in Annex IV and signed by the exporter. 3 . The issuing agency shall give a number to each certificate. Copies shall bear the same number as the original . Article 7 1 . Member States shall mal^e necessary the arrange ­ ments to verify the origin , composition and quality of cheeses for which a certificate is issued. 2 . Member States shall make the necessary arrange ­ ments to ensure that the declaration referred to in Article 3 (2) is complied with . The minimum prices shall be as laid down in Annex V. Article 4 The certificate shall be valid only for the quantity indicated thereon . However, a quantity differing by not more than 5 % from that indicated on the certificate shall be considered as covered. Article 8 Article 5 1 . The forms of which specimens are shown in Annexes I , II and III shall be made out in one original and at least two copies . 2. Member States shall print the forms provided for by this Regulation or have them printed . The size of the forms shall be 210 x 297 millimetres . 3 . The forms shall be printed and completed in one of the official languages of the Community, to be designated by the competent authorities in the expor ­ ting Member State. They shall be completed either in typescript or in manuscript ; in the latter case, they shall be completed in block letters and in ink. 1 . The original and one copy of the certificate shall be presented for endorsement to the customs office carrying out the export formalities relating to the cheeses covered by the certificate. The certificate and copy must be so presented within 60 days from the date the certificate is issued . 2. The customs office referred to in paragraph 1 shall endorse the original and the copy of the certifi ­ cate only if they are submitted within the period referred to in paragraph 1 and if the country of desti ­ nation given on the export declaration and on any document used to obtain a refund is the same as that for which the certificate was issued. 3 . After endorsement, the original and the copy of the certificate shall be returned to the party concerned. 4. When an a posteriori control is requested by the competent authorities in the country of destination , the issuing agency shall inform them as soon as possible of the result. Article 9 Regulations (EEC) No 1324/68 , (EEC) No 1579/70, (EEC) No 2074/73 and (EEC) No 102/78 are hereby repealed. Article 6 Article 10 1 . Without prejudice to Article 20 of Commission Regulation (EEC) No 2730/79 ('), a copy of one of thie certificates . of which specimens are shown in Annexes This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 317, 12. 12. 1979, p . 1 . It shall apply from 2 August 1982. 21 . 7 . 82 Official Journal of the European Communities No L 212/7 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 July 1982. For the Commission Poul DALSAGER Member of the Commission EUROPEAN COMMUNITY ANNEX 1 1 . Exporter CERTIFICATE OF QUALITY AND ORIGIN FOR THE EXPORT OF CHEESES TO AUSTRIA No ORIGINAL 2 . Closing date for presentation for export 3 . Consignee 4 . ISSUING AGENCY 5. Member State of production of cheeses NOTES A. This certificate must be made out in one original and at least two copies . B. The original and one copy of the certificate must be submitted , for endorsement, to the customs office at which the customs export formalities for the cheeses covered by the certificate are completed . C. The endorsed original and copy must be presented to the Austrian customs authorities . 6 . Invoice(s) No(s ) A. 7 . Marks , numbers , number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8 . Gross weight ( kg) 9 . Net weight ( kg ) B. 7 . Marks , numbers , number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8 . Gross weight ( kg ) 9 . Net weight ( kg ) 10 . THE ISSUING AGENCY hereby certifies that the abovementioned cheeses :  were produced in the Community ,  are of sound and fair merchantable quality,  comply with the provisions on composition of goods for export . I Place : Date : (Signature ) (Stamp ) 11 . ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE 12 . SICHTVERMERK DER Ã STERREICHISCHEN ZOLLBEHÃ RDEN Customs formalities for the export to Austria of the cheeses ^'e °^en 9enannten KÃ ¤se sind zum freien Verkehr abgefertigt covered by this certificate have been completed . worden . Customs document :  Type : Datum : No : Date : ( Signature) (Stamp) (Unterschrift ) (Stempel ) EUROPEAN COMMUNITY ANNEX II A 1 . Exporter CERTIFICATE FOR THE EXPORT OF PROCESSED CHEESES TO SWITZERLAND No ORIGINAL 2 . Closing date for presentation for export 3 . Consignee 4 . ISSUING AGENCY 5. Member State of production of cheeses NOTES A. This certificate must be made out in one original and at least two copies . B. The original and one copy of the certificate must be submitted , for endorsement, to the customs office at which the customs export formalities fjor the cheeses covered by the certificate are completed . C. The endorsed original and copy must be presented to the Swiss customs authorities . 6 . Invoice(s) No(s) A. 7 . Marks , numbers , number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8 . Gross weight ( kg ) 9. Net weight ( kg ) B. 7 . Marks , numbers , number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8. Gross weight ( kg ) i 9 . Net weight ( kg ) 10 . THE ISSUING AGENCY hereby certifies that the abovementioned cheeses have been manufactured entirely from raw materials of milk obtained in the Community or in free circulation there . Place : Date : (Signature) (Stamp) 11 . ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE 12 . SICHTVERMERK DER SCHWEIZERISCHEN ZOLLBEHÃ RDEN  r , , lv . ,. . . e · . . .J «.k u VISA DE LA DOUANE SUISSE  VISTO DELLA DOGANACustoms formalities for the export to Switzerland of the cheeses SVIZZERA covered by this certificate have been completed . Die oben genannten KÃ ¤se sind zum freien Verkehr abgefertigt Customs document : worden  Les fromages dÃ ©signÃ ©s ci-dessus ont Ã ©tÃ © mis en libre Type : ' pratique  I formaggi sopra designati sono stati messi in libera No : pratica - Date . Ort  Lieu  Luogo : Datum  Date  Data : (Signature) ( Stamp) (Unterschrift - Signature - Firma ) ( Stempel - Cachet - Timbro) No L 212/ 10 Official Journal of the European Communities 21 . 7 . 82 ANNEX II B Cheeses which may be exported to Switzerland under a certificate of which a specimen is shown in Annex II C Subheading in the Products Common Customs Tariff ex 04.04 E I b) 5 ButterkÃ ¤se Danbo Edam Elbo Esrom Fontal Fontina Fynbo Galantine Gouda Havarti Italico Maribo Molbo Mimolette SamsÃ ¸ St Paulin Tilsit Tybo Other cheeses of a fat content by weight of dry matter of 30 % or more and of a water content by weight of the non-fatty matter exceeding 52 % but not exceed ­ ing 67 % EUROPEAN COMMUNITY ANNEX II C 1 . Exporter CERTIFICATE FOR THE EXPORT OF CERTAIN CHEESES TO SWITZERLAND No ORIGINAL 2 . Closing date for presentation for export 3 . Consignee 4. ISSUING AGENCY 5. Member State of production of cheeses NOTES A. This certificate must be made out in one original and at least two copies . B. The original and one copy of the certificate must be submitted, for endorsement, to the customs office at which the customs export formalities for the cheeses covered by the certificate are completed . C. The endorsed original and copy must be presented to the Swiss customs authorities. 6 . Invoice(s) No(s) A. 7 . Marks, numbers, number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8 . Gross weight ( kg ) 9 . Net weight ( kg ) B. 7 . MÃ ¡rks, numbers, number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8 . Gross weight ( kg ) 9 . Net weight ( kg ) 10 . THE ISSUING AGENCY declares that provided that the other conditions are satisfied the abovementioned cheeses will qualify for payment of any refund applicable to exports to Switzerland on the day on which the customs formalities for the export to Switzerland of the cheeses arÃ © completed . Place : Date : &gt; (Signature) (Stamp) 11 . ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE 12. SICHTVERMERK DER SCHWEIZERISCHEN ZOLLBEHÃ RDEN - Customs formalities for the export to Switzerland of the cheeses SOZZERÃ ^ DOUANE SUISSE  VISTO DELLA DOGANA covered by this certificate have been completed . Die oben genannten KÃ ¤se sind zum freien Verkehr abgefertigt Customs document : worden  Les fromages dÃ ©signÃ ©s ci-dessus ont Ã ©tÃ © mis en libre Type : pratique  I formaggi sopra designati sono stati messi in libera No ; Pratica · Date . Ort  Lieu  Luogo : Datum  Date  Data : (Signature) (Stamp) (Unterschrift - Signature - Firma) ( Stempel - Cachet - Timbro) No L 212/ 12 Official Journal of the European Communities 21 . 7 . 82 ANNEX III A Cheeses which may be exported to Spain under a certificate of which a specimen is shown in Annex III B Roquefort Ricotta MÃ ¼nster (Munster) St-Marcellin NeufchÃ ¢telFromage de Chevre LimburgerCamembert Brie Taleggio Maroilles Romadour Herve Harzer Coulommiers Fromage de Bruxelles CarrÃ © de 1 Est Stracchino Reblochon Pont-l'EvÃ ªque Livarot Crescenza Robiola EUROPEAN COMMUNITY ANNEX III B 1 . Exporter CERTIFICATE OF QUALITY FOR THE EXPORT OF CERTAIN CHEESES TO SPAIN No ORIGINAL 2 . Closing date for presentation for export 3 . Consignee 4. ISSUING AGENCY 5. Member State of production of cheeses NOTES A. This certificate must be made out in one original and at least two copies . B. The original and one copy of the certificate must be submitted, for endorsement , to the customs office at which the customs export formalities for the cheeses covered by the certificate are completed . C. The endorsed original and copy must be presented to the Spanish customs authorities . 6 . Invoice(s) No(s) A. 7. Marks, numbers, number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8 . Gross weight (kg) 9 . Net weight ( kg ) B. 7 . Marks, numbers, number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 8 . Gross weight ( kg ) 9 . Net weight ( kg ) 10. THE ISSUING AGENCY certifies that the abovementioned cheeses :  are of sound and fair merchantable quality,  comply with the provisions governing the composition of goods for exports in the Member State of production . Place : Date : (Signature) (Stamp ) 11 . ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE 12 . VISADO DE LA ADUANA ESPAÃ OLA Customs formalities for the export to Spain of the cheeses *-os 9uesos arr ¡ba designados han sido puestos en libre prÃ ¡ctica , covered by this certificate have been completed . Customs document : Lugar . ÃÃ  : F «" · : No : Date : (Signature) (Stamp) ( Firma ) (Sello) EUROPEAN COMMUNITY ANNEX III C 1 . Exporter CERTIFICATE FOR THE EXPORT OF CERTAIN CHEESES TO SPAIN No ORIGINAL 2 . Closing date for presentation for export 3 . Consignee 4. ISSUING AGENCY 5. Member State of production NOTES A. This certificate must be made out in one original and at least two copies . If the certificate relates to pro ­ cessed cheeses, it should be stated in box 7 whether these cheeses were manufactured from Emmental or Gruyere ; box 9 must also be completed . B. The original and one copy of the certificate must be submitted, for endorsement, to the customs office at which the customs export formalities for the cheeses covered by this certificate are completed . C. The endorsed original and copy must be presented to the Spanish customs authorities. 6 . Invoice(s) No(s 8 . Gross weight ( kg )7 . Marks , numbers , number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter A. 9 . Fat content by weight of the dry matter (of processed cheese) 10 . Net weight (kg ) 8 . Gross weight (kg )7 . Marks, numbers , number and kind of packages ; type and any brand or trade name of the cheeses, water content by weight of the non-fatty matter 9 . Fat content by weight of the dry matter (of processed cheese)B. 10 . Net weight ( kg 11 . THE ISSUING AGENCY declares that the abovementioned cheeses conform to the provisions governing the composition of goods for export in the Member State of production , are of sound and fair merchantable quality and , provided that the other conditions are satisfied , will qualify for payment of any refund applicable to exports to Spain on the day on which customs formalities for the export to Spain , excluding territories to which special customs arrangements apply , are completed . It also declares that the exporter has fulfilled the declaration required by Community provisions . Place : Date : ( Signature) (Stamp ) 12 . ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE 13 . viSADO DE LA ADUANA ESPAfiOLA Customs formalities for the export to Spain of the cheeses I Los quesos arriba designados han sido puestos en libre prÃ ¡ctica , covered by this certificate have been completed . I Customs document : Lugar :. Type : Fecha : No : Date : (Signature) ( Stamp ) (Firma ) Sello EUROPEAN COMMUNITY ANNEX IV 1 . Exporter DECLARATION OF A PRICE COMMITMENT FOR THE PURPOSE OF OBTAINING A CERTIFICATE FOR THE EXPORT OF CERTAIN CHEESES 2 . Country of destination of cheeses NOTE The price to be entered in box 6 must not be lower than the price published in the Official Journal of the European Communites for the cheese concerned which is applicable on the date on which this declaration is made out . 3 . Invoice(s) No(s ) 4 Type and any brand or trade name of the cheeses t 5 . Net weight ( kg ) 6 . THE UNDERSIGNED EXPORTER hereby declares  that the price of the above consignment of cheeses, covered by the invoice(s ) shown in box 3, will not be lower than pesetas per 100 kilograms net weight free-at-Spanish-frontier or cif Spanish port, and '  that no refund or premium or other form of rebate which may effectively make the price less than that indicated above has been or will be granted to the buyer. Place : Date : (Signature) No L 212/ 16 Official Journal of the European Communities 21 . 7 . 82 ANNEX V Minimum prices for export of certain cheeses to Spain  22 628 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 c) of the Spanish customs tariff ;  25 988 Spanish pesetas for Parmigiano and Reggiano, Grana Padano, Pecorino and Fiore sardo cheeses falling within subheading 04.04 G I a) 1 of the Spanish customs tariff ;  21 977 Spanish pesetas for Cheddar cheese ripened for less than three months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  23 255 Sanish pesetas for Cheddar cheese ripened for three or more months falling within subheading 04.04 G I b) 1 of the Spanish customs tariff ;  23 695 Spanish pesetas for Provolone, Asiago, Cacioca ­ vallo and Ragusano falling within subheading 04.04 Gib) The prices per 100 kg net weight must not be less than :  27 258 Spanish pesetas for Emmentaler and Gruyere whole cheeses falling within subheading 04.04 A I a) 1 of the Spanish customs tariff ;  28 549 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight exceeding 1 kg falling within subheading 04.04 A I b) 1 of the Spanish customs tariff ;  29 446 Spanish pesetas for Emmentaler and Gruyere cheeses in vacuum-packed pieces of a weight not ex ­ ceeding 1 kg but exceeding 75 g falling within subhea ­ ding 04.04 A I c) 1 of the Spanish customs tariff ;  22 482 Spanish pesetas for blue veined cheeses falling within subheading 04.04 C 2 of the Spanish customs tariff ;  25 131 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheadings 04.04 D I a) and 04.04 D I b) of the Spanish customs tariff ;  25 382 Spanish pesetas for cheeses processed from Emmentaler or Gruyere falling within subheading 04.04 D I c) of the Spanish customs tariff ;  22 143 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 a) of the Spanish customs tariff ;  22 387 Spanish pesetas for other processed cheeses falling within subheading 04.04 D 2 b) of the Spanish customs tariff ; 2 of the Spanish customs tariff ;  22 936 Spanish pesetas for first quality Dutch Edam cheese of a minimum fat content by weight of dry ,matter of 40 % and ripened from seven to eight weeks falling within subheading 04.04 G I b) 3 of the Spanish customs tariff ;  23 134 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 62 % but not exceeding 72 % falling within subheading 04.04 G I b) 5 of the Spanish customs tariff ;  23 134 Spanish pesetas for cheeses with a water content by weight of the non-fatty matter exceeding 72 % , put up in packages of a net content of not more than 500 g falling within subheading 04.04 G I c) 1 of the Spanish customs tariff.